                    Case 1:18-mc-00057-LJO-EPG Document 12 Filed 02/08/19 Page 1 of 2

            1    BENJAMIN WAGNER, SBN 163581
                   bwagner@gibsondunn.com
            2    ROBERT E. DUNN, SBN 275600
                   rdunn@gibsondunn.com
            3    MARTIE P. KUTSCHER, SBN 302650
                   mkutscher@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 1881 Page Mill Road
            5    Palo Alto, CA 94304-1211
                 Telephone: 650.849.5300
            6    Facsimile: 650.849.5333

            7    Attorneys for Facebook, Inc.

            8                                   UNITED STATES DISTRICT COURT

            9                                   EASTERN DISTRICT OF CALIFORNIA

          10     IN RE: U.S. DEPARTMENT OF JUSTICE
                 MOTION TO COMPEL FACEBOOK TO                   CASE NO. 1:18-MC-00057-LJO-EPG
          11     PROVIDE TECHNICAL ASSISTANCE IN
                 SEALED CASE, OPINION ISSUED IN OR
          12     ABOUT SEPTEMBER 2018
                                                                NOTICE OF APPEARANCE
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                      NOTICE OF APPEARANCE
Crutcher LLP
                                                 CASE NO. 1:18-MC-00057-LJO-EPG
                    Case 1:18-mc-00057-LJO-EPG Document 12 Filed 02/08/19 Page 2 of 2

            1    TO THE CLERK OF THE COURT AND EACH PARTY IN INTEREST:
            2           PLEASE TAKE NOTICE that the undersigned, Robert E. Dunn, of the law firm of Gibson,

            3    Dunn & Crutcher LLP hereby enters his appearance on behalf of Facebook, Inc. in the above-

            4    captioned matter. Copies of all briefs, motions, orders, correspondence and other papers filed with

            5    the Court may be electronically served on Robert E. Dunn, pursuant to Local Rule 5-135(a), at

            6    rdunn@gibsondunn.com.

            7
                 Dated: February 8, 2019
            8
                                                              ROBERT E. DUNN
            9                                                 GIBSON, DUNN & CRUTCHER LLP
          10

          11                                                  By:    /s/ Robert E. Dunn
                                                                     Robert E. Dunn
          12

          13                                                  Attorneys for Facebook, Inc.
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                               1
Gibson, Dunn &                                     NOTICE OF APPEARANCE
Crutcher LLP
                                                CASE NO. 1:18-MC-00057-LJO-EPG
